Exhibit 10.2

 

 

SEPARATION AGREEMENT

 

THIS SEPARATION AGREEMENT (the “Agreement”) is entered into as of the 5th day of
January, 2018 by and between Laura Thomas (“Thomas”) and Towerstream
Corporation, a Delaware corporation (the “Company”).

 

WHEREAS, Thomas serves as the Chief Financial Officer of the Company pursuant to
the executive employment agreement effective as of May 15, 2017 (the “Employment
Agreement”);

 

WHEREAS, the Company and Thomas desire to enter into this Agreement providing
for Thomas’s amicable resignation from the Company’s employment.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the parties hereby agree as follows:

 

1. Termination Date. Thomas acknowledges that her last day as Chief Financial
Officer will be January 5, 2018, or such other later date mutually agreed upon
between the Company and Thomas (the “Termination Date”). Thomas further
understands and agrees that, as of the Termination Date, she will be no longer
authorized to conduct any business on behalf of the Company as an executive or
to hold herself out as an officer of the Company or its subsidiaries (the
“Subsidiaries”), except as otherwise provided herein. Any and all positions
and/or titles held by Thomas with the Company or any Subsidiaries of the Company
will be deemed to have been resigned as of the Termination Date, except as
otherwise provided herein.

 

2. Severance Payment. As severance, the Company shall pay or provide to Thomas
the following benefits:

 

(i) Current base salary of $240,000 through January 5, 2018, payable on January
12, 2018 in accordance with the Company’s current payroll schedule;

 

(ii) Three months of current base salary of $240,000, payable in six bi-weekly
payments of $10,000 each based on the Company’s payroll schedule commencing on
January 26, 2018, less applicable statutory deductions and tax withholdings;

 

(iii) $44,310 in earned annual bonus for the fiscal year ended December 31,
2017, payable on March 9, 2018;

 

(iv) $5,076.92 in accrued but unused vacation time, consisting of three 2017
rollover days and 2.5 days accrued for 2018 in accordance with the Company’s
vacation policy, payable on January 12, 2018 in accordance with the Company’s
current payroll schedule;

 

(v) As of the Effective Date (defined in Section 10), all stock options and
other stock incentive awards held by Thomas will become fully vested and
immediately exercisable and all restrictions on any restricted stock held by
Thomas will be removed;

 

 

--------------------------------------------------------------------------------

 

 

(vi) Reimbursement of all reasonable and documented travel and accommodation
expenses she incurred in connection with her services pursuant to the Employment
Agreement;

 

(vii) Participation in supplemental insurance through AFLAC at Thomas’s sole
expense through January 31, 2018; and

 

(viii) Continued coverage with respect to the Company’s group health plans as
permitted by the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) for herself and each of her “Qualified Beneficiaries” as defined by
COBRA (“COBRA Coverage”). Through January 31, 2019, the Company shall pay for or
reimburse the amount of any COBRA premium paid for COBRA Coverage timely elected
by and for Thomas and any Qualified Beneficiary of Thomas. Thereafter Thomas
shall pay the full cost of continued coverage under COBRA for Thomas and any
Qualified Beneficiaries until the period that ends on the earliest of (x) the
date Thomas or the Qualified Beneficiary, as the case may be, ceases to be
eligible for COBRA Coverage, (y) the last day of the consecutive 18 month period
following the Termination Date and (z) the date Thomas or the Qualified
Beneficiary, as the case may be, is covered by another group health plan. To
reimburse any COBRA premium payment under this paragraph, the Company must
receive documentation of the COBRA premium payment within 90 days of its
payment.

 

Thomas shall be responsible for the payment of all payroll taxes, Medicare and
other taxes, and shall indemnify the Company with respect to the payment of all
such amounts. Except as otherwise set forth herein, Thomas will not be entitled
to payment of any bonus, vacation or other incentive compensation. Any tax,
penalties or interest as a result thereof shall be the sole responsibility of
Thomas who agrees to indemnify and hold harmless the Company with respect
thereto.

 

3. Thomas’s Release. In consideration for the payments and benefits described
above and for other good and valuable consideration, Thomas, on behalf of
herself and all of her affiliates, hereby releases and forever discharges the
Company and its subsidiaries, as well as its affiliates and all of their
respective directors, officers, employees, members, agents, and attorneys, of
and from any and all manner of actions and causes of action, suits, debts,
claims, and demands whatsoever, in law or equity, known or unknown, asserted or
unasserted, which she ever had, now has, or hereafter may have on account of her
employment with the Company, the termination of her employment with the Company,
and/or any other fact, matter, incident, claim, injury, event, circumstance,
happening, occurrence, and/or thing of any kind or nature which arose or
occurred prior to the date when she executes this Agreement, including, but not
limited to, any and all claims for wrongful termination; breach of any implied
or express employment contract; unpaid compensation of any kind; breach of any
fiduciary duty and/or duty of loyalty; breach of any implied covenant of good
faith and fair dealing; negligent or intentional infliction of emotional
distress; defamation; fraud; unlawful discrimination, harassment; or retaliation
based upon age, race, sex, gender, sexual orientation, marital status, religion,
national origin, medical condition, disability, handicap, or otherwise; any and
all claims arising under arising under Title VII of the Civil Rights Act of
1964, as amended (“Title VII”); the Equal Pay Act of 1963, as amended (“EPA”);
the Age Discrimination in Employment Act of 1967, as amended (“ADEA”); the
Americans with Disabilities Act of 1990, as amended (“ADA”); the Family and
Medical Leave Act, as amended (“FMLA”); the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”); the Sarbanes-Oxley Act of 2002, as amended
(“SOX”); the Worker Adjustment and Retraining Notification Act of 1988, as
amended (“WARN”); and/or any other federal, state, or local law(s) or
regulation(s); any and all claims for damages of any nature, including
compensatory, general, special, or punitive; and any and all claims for costs,
fees, or other expenses, including attorneys’ fees, incurred in any of these
matters (the “Release”). The Company acknowledges, however, that Thomas does not
release or waive any rights to contribution or indemnity under this Agreement to
which she may otherwise be entitled. The Company also acknowledges that Thomas
does not release or waive any claims, and that she retains any rights she may
have, to any vested 401(k) monies (if any) or benefits (if any), or any other
benefit entitlement that is vested as of the Termination Date pursuant to the
terms of any Company-sponsored benefit plan governed by ERISA. Nothing contained
herein shall release the Company from its obligations set forth in this
Agreement.

 

2

--------------------------------------------------------------------------------

 

 

4. Confidential Information; Proprietary Matters.

 

(i) Confidential Information. Thomas understands and acknowledges that during
the course of her employment with the Company as Chief Financial Officer and
during the Term of this Agreement, she had access to Confidential Information
(as defined below) of the Company. Thomas agrees that at no time will Thomas (a)
use Confidential Information for any purpose other than in connection with
services provided under this Agreement or (b) disclose Confidential Information
to any person or entity other than to the Company or persons or entities to whom
disclosure has been authorized by the Company. As used herein, “Confidential
Information” means all information of a technical or business nature relating to
the Company or its affiliates, including, without limitation, trade secrets,
inventions, drawings, file data, documentation, diagrams, specifications,
know-how, processes, formulae, models, test results, marketing techniques and
materials, marketing and development plans, price lists, pricing policies,
business plans, information relating to customer or supplier identities,
characteristics and agreements, financial information and projections, flow
charts, software in various stages of development, source codes, object codes,
research and development procedures and employee files and information;
provided, however, that “Confidential Information” shall not include any
information that (i) has entered the public domain through no action or failure
to act of Thomas; (ii) was already lawfully in Thomas’s possession without any
obligation of confidentiality; (iii) subsequent to disclosure hereunder is
obtained by Thomas on a non-confidential basis from a third party who has the
right to disclose such information to Thomas; or (iv) is ordered to be or
otherwise required to be disclosed by Thomas by a court of law or other
governmental body; provided, however, that the Company is notified of such order
or requirement and given a reasonable opportunity to intervene.

 

(ii) Proprietary Matters. Thomas expressly agrees that any and all improvements,
inventions, discoveries, processes, or know-how that are generated or conceived
by Thomas during the term of her employment, whether conceived during Thomas’s
regular working hours or otherwise, will be the sole and exclusive property of
the Company. Whenever requested by the Company, Thomas will assign or execute
any and all applications, assignments and/or other documents, and do all things
which the Company reasonably deems necessary or appropriate, in order to permit
the Company to: (a) assign and convey, or otherwise make available to the
Company, the sole and exclusive right, title, and interest in and to said
improvements, inventions, discoveries, processes or know-how; or (b) apply for,
obtain, maintain, enforce and defend patents, copyrights, trade names, or
trademarks of the United States or of foreign countries for said improvements,
inventions, discoveries, processes, or know-how. However, the improvements,
inventions, discoveries, processes, or know-how generated or conceived by Thomas
and referred to in the Section 4(ii) (except those which may be included in the
patents, copyrights, or registered trade names or trademarks of the Company)
will not be exclusive property of the Company at any time after having been
disclosed or revealed or have otherwise become available to the public or to a
third party on a non-confidential basis other than by a breach of the Employment
Agreement or after they have been independently developed or discussed without a
breach of this Agreement by a third party who has no obligation to the Company.
The rights and obligations of the parties under this Section 4(ii) shall survive
the expiration or termination of this Agreement for any reason.

 

3

--------------------------------------------------------------------------------

 

 

(iii) Injunctive Relief. Thomas acknowledges and agrees that any violation of
Sections 4(i) through 4(ii) of this Agreement would result in irreparable harm
to the Company and, therefore, agrees that, in the event of an actual,
suspected, or threatened breach of Sections 4(i) through 4(ii) of this
Agreement, the Company shall be entitled to an injunction restraining Thomas
from committing or continuing such actual, suspected or threatened breach. The
parties acknowledge and agree that the right to such injunctive relief shall be
cumulative and shall not be in lieu of, or be construed as a waiver of the
Company’s right to pursue, any other remedies to which it may be entitled in law
or in equity. The Parties agree that for purposes of Sections 4(i) through 4(ii)
of this Agreement, the term “Company” shall include the Company and its
affiliates.

 

 

5. Applicable Law and Dispute Resolution. Except as to matters preempted by
ERISA or other laws of the United States of America, this Agreement shall be
interpreted solely pursuant to the laws of the State of New York, exclusive of
its conflicts of laws principles. Each of the parties hereto irrevocably submits
to the exclusive jurisdiction of the courts of the State of New York, for the
purposes of any suit, action, or other proceeding arising out of this Agreement
or any transaction contemplated hereby.

 

6. Non-Disparagement. Thomas and the Company each agree that she and it shall
not malign, defame, blame, or otherwise disparage the other, either publicly or
privately regarding the past or future business or personal affairs of Thomas,
the Company or any other officer, director or employee of the Company.

 

 

7. Future Cooperation. Thomas agrees to reasonably cooperate with the Company
and its financial and legal advisors, in connection with any business matters
for which the Thomas’s assistance may be required and in any claims,
investigations, administrative proceedings or lawsuits which relate to the
Company and for which Thomas may possess relevant knowledge or information.
Employee agrees to promptly inform the Company if Employee becomes aware of any
lawsuits or potential claims that may be filed against the Company. For any
assistance occurring after termination of Employee’s employment by the Company,
the Company agrees to provide reasonable compensation to Employee for such
assistance. Employee also agrees to promptly inform the Company if asked to
assist in any investigation of the Company (or its actions) that may relate to
services performed by Employee for the Company, regardless of whether a lawsuit
has been filed against the Company with respect to such investigation.

 

4

--------------------------------------------------------------------------------

 

 

8. Entire Agreement. This Agreement may not be changed or altered, except by a
writing signed by both parties. Until such time as this Agreement has been
executed and subscribed by both parties hereto: (i) its terms and conditions and
any discussions relating thereto, without any exception whatsoever, shall not be
binding nor enforceable for any purpose upon any party; and (ii) no provision
contained herein shall be construed as an inducement to act or to withhold an
action, or be relied upon as such. This Agreement constitutes an integrated,
written contract, expressing the entire agreement and understanding between the
parties with respect to the subject matter hereof and supersedes any and all
prior agreements and understandings, oral or written, between the parties,
including the Employment Agreement.

 

9. Assignment. Thomas has not assigned or transferred any claim she is
releasing, nor has she purported to do so. If any provision in this Agreement is
found to be unenforceable, all other provisions will remain fully enforceable.
This Agreement binds Thomas’s heirs, administrators, representatives, executors,
successors, and assigns, and will insure to the benefit of all Released Parties
and their respective heirs, administrators, representatives, executors,
successors, and assigns.

 

10. Acknowledgement. Thomas acknowledges that she: (a) has carefully read this
Agreement in its entirety; (b) has been advised to consult and has been provided
with an opportunity to consult with legal counsel of her choosing in connection
with this Agreement; (c) fully understands the significance of all of the terms
and conditions of this Agreement and has discussed them with her independent
legal counsel or has been provided with a reasonable opportunity to do so; (d)
has had answered to her satisfaction any questions asked with regard to the
meaning and significance of any of the provisions of this Agreement; (e) is
signing this Agreement voluntarily and of her own free will and agrees to abide
by all the terms and conditions contained herein; and (f) following her
execution of this Agreement, she has seven (7) days in which to revoke her
release and that, if she chooses not to so revoke, this Agreement shall become
effective and enforceable on the eighth (8th) day following her execution of
this Agreement (the “Effective Date”). To revoke the Release, Thomas understands
that she must give a written revocation to the Company, within the seven (7)-day
period following the date of execution of this Agreement. If the last day of the
revocation period is a Saturday, Sunday, or legal holiday in the State of New
York, then the revocation period shall not expire until the next following day
which is not a Saturday, Sunday or legal holiday. If Thomas revokes the Release,
this Agreement will not become effective or enforceable and Thomas acknowledges
and agrees that she will not be entitled to any benefits hereunder, including in
Section 2.

 

11. Notices. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
delivered (i) personally, (ii) by first class mail, certified, return receipt
requested, postage prepaid, or (iii) by overnight courier, with acknowledged
receipt, and properly addressed as follows:

 

If to the Company:

 

Towerstream Corporation

 

 

88 Silva Lane

 

 

Middletown, RI 02842

 

 

 

If to Thomas:

 

Laura Thomas

 

12. Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each of the
parties and delivered to the other parties. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.

 

13. Counsel Representation. The parties hereto further agree that this Agreement
has been carefully read and fully understood by them. Each party hereby
represents, warrants, and agrees that it was represented by counsel in
connection with this Agreement, has had the opportunity to consult with counsel
about this Agreement, has carefully read and considered the terms of this
Agreement, and fully understands the same. Thomas represents, warrants and
acknowledges that she has retained independent counsel and that counsel to the
Company does not represent Thomas.

 

[signature page follows immediately]

 

5

--------------------------------------------------------------------------------

 

 

IN WITNESS HEREOF, the parties hereby enter into this Agreement and affix their
signatures as of the date first above written.

 

TOWERSTREAM CORPORATION

 

 

 

 

By:

/s/ Ernest Ortega

 

Name:

Ernest Ortega

 

Title:

Chief Executive Officer

 

 

 

 

 

/s/ Laura Thomas

 

 

Laura Thomas

 

 

 

6

 